Exhibit 10.3

AMENDMENT TO THE CHANGE OF CONTROL TERMINATION PROTECTION AGREEMENT

AMENDMENT made as of December 15, 2011 to the Change of Control Termination
Protection Agreement dated as of March 31, 2011 between Morton’s Restaurant
Group, Inc. (the “Company”) and Scott D. Levin (the “Executive”) (each a
“Party,” and collectively, the “Parties”).

WHEREAS, the Parties desire to amend the Change of Control Termination
Protection Agreement as set forth herein;

NOW, THEREFORE, effective as of the date hereof:

1. The first sentence of Section 3(c) shall be amended in its entirety to read
as follows:

The Company shall pay Executive any unpaid Base Salary through the Termination
Date and any Bonus earned but unpaid as of the Termination Date for any
previously completed fiscal year of the Company (based on the achievement of the
performance targets established by the Board and the Company’s Compensation
Committee with respect to such previously completed fiscal year; provided that,
for fiscal year 2011, such Bonus shall be calculated as follows: (i) if the
Company achieved Consolidated EBITDA of $29,081,250, including the Company’s
bonus accrual of $1,378,869, or higher, 100% of the Bonus shall be paid, (ii) if
the Company achieved Consolidated EBITDA of between $29,081,250 and $27,702,381
(the “Minimum Consolidated EBITDA Target”), including the Company’s bonus
accrual of $1,378,869, then the bonus accrual of the Company and the bonus
payout to all eligible employees of the Company shall be reduced so that the
Consolidated EBITDA equals $29,081,250 (e.g., if Consolidated EBITDA is
$28,081,250, including the Company’s bonus accrual of $1,378,869, then the
Company’s bonus accrual and the bonus payout shall be reduced by $1 million and
the remaining $378,869 of the Company’s bonus accrual shall be distributed pro
rata to the Company’s eligible employees) and (iii) if Consolidated EBITDA is
less than the Minimum Consolidated EBITDA Target, then no Bonus shall be payable
for fiscal year 2011. “Consolidated EBITDA” shall be calculated in a manner
consistent with the manner in which Consolidated EBITDA has been calculated and
presented by the Company management to the Company’s Board of Directors in prior
fiscal years for purposes of determining bonus entitlement and incorporating the
same methodology for including or excluding adjustments as is consistent with
prior fiscal years. The payment of such Bonus under this Section 3(c) shall be
payable to the Executive within thirty (30) days following the Company’s receipt
of the Company’s audited financial statements for such fiscal year, but in no
event earlier than forty-five (45) days following the Executive’s termination of
employment and no later than June 30 of the fiscal year following the fiscal
year in which the Bonus was earned.

2. The second sentence of Section 5 shall be amended in its entirety to read as
follows:



--------------------------------------------------------------------------------

Any reduction of the Parachute Payments pursuant to the foregoing shall occur in
the following order: (1) any cash severance payable by reference to the
Executive’s base salary and annual bonus, the last months of which shall be
reduced first until the necessary reduced amount has been achieved; (2) any cash
payment under any change in control bonus agreement or similar agreement;
(3) any other cash amount payable to the Executive; (4) any benefit valued as a
“parachute payment” (within the meaning of Section 280G of the Code); and
(5) acceleration of vesting of any equity award.

3. Except as set forth in this Amendment, all of the other provisions of the
Change of Control Termination Protection Agreement shall remain in full force
and effect.

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.

 

2



--------------------------------------------------------------------------------

MORTON’S RESTAURANT GROUP, INC. By:  

/s/ Ronald M. DiNella

  Name: Ronald M. DiNella   Title: Senior Vice President and Chief Financial
Officer EXECUTIVE By:  

/s/ Scott D. Levin

  Name: Scott D. Levin   Title: Senior Vice President and General Counsel

Signature Page